DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 10-14, 18-22, 26, 41, 42, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 44 recite the limitations “wherein the wood fibers are in the form of individual fibers, fiber bundles and fiber fragments”. These limitations do not appear to have support in the original disclosure. Par [0203] of the disclosure discloses “The fibers are obtained by and fiber fragments appearing simultaneously.
Examiner wants to note that the original disclosure in Par [0214-0215] indicates that “the lightweight building board element contains or consists of bonded wood fibers or bonded wood shavings or bonded OSB chips or two or more of these. [0215] The phrase "two or more of these" means wood fibers and wood chips or wood fibers and OSB chips or wood chips and OSB chips or wood fibers and wood chip and OSC chips. This description indicates that the wood fibers can include two or more variations of wood elements (fibers and chips) however, this is different from what it is being recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 7, 10-14, 18-22, 26, 41, 42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein (US 10,053,191) in view of Clark (US 8,058,193).
Regarding claim 1, Eckstein discloses a lightweight building board element that extends along a surface, wherein the element has a first undulated profile of a first wave running along the surface with an elongation that changes along a first direction of propagation (longitudinal direction), in which wave peaks on an upper side and wave troughs on a lower side of the element are arranged parallel to each other along a second direction (transverse direction), wherein said second direction lies at an angle a to the first direction and along this surface, where 0°< a < 90°., (Fig 5-13), 
wherein the element consists of interconnected wood fibers and an adhesive, wherein the wood fibers are in the form of at least one of individual fibers, fiber bundles, or fiber fragments (Col 9, Lines 20-26). Eckstein does not disclose the wood fibers are in the form of individual fibers, fiber bundles and fiber fragments. However, Clark discloses wood products including wood fibers in the form of individual fibers, fiber bundles and fiber fragments, (Col 3, Lines 44-53). Examiner notes that Clark discloses that the wood fibers are produced by mechanically grinding the wood in a refiner to produce the desired fiber size (fiber fragments) thus the wood fibers of Clark include individual fibers, fiber bundles and fiber fragments. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the wood fibers of Eckstein (individual fibers, fiber bundles, or 
Regarding claim 7, Eckstein discloses the lightweight building board element is strip-like (Fig 5-13).
Regarding claims 10, 11, 13, 14, 41, Eckstein modified by Clark discloses as discussed in claim 1, but does not specifically discloses a wave height of the lightweight building board element lies in a range from 1 to 20 mm; a thickness of the lightweight building board element lies in a range from 0.2 to 5 mm and a wave height lies in the range from 2 to 15 mm; an opening angle of the wave peak or the wave trough lies in a range from 30° to 120°; a wavelength of the wave lies in a range from 5 to 20 mm; a ratio of length to width of the lightweight building board element falls in a range of from 2:1 to 50:1. However, it would have been an obvious matter of design choice to modify lightweight building board element to meet the limitations as claimed since such a modification would have involved a mere change in the wave height, thickness, opening angle and wavelength. A change in a dimension is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Eckstein discloses the first wave is formed in a sinusoidal shape (Fig 5-13).
Regarding claim 18, Eckstein discloses a lightweight building board element as defined in Claim 1, wherein the lightweight building board elements in a core layer are arranged in at least one first and one second layer and are at least partly adhered to each other (Fig 13),(Col 22, Lines 34-52).
Regarding claim 19, Eckstein further discloses the first and the second layer both contain a multitude of lightweight building board elements (Col 21, Lines 48-50).
Regarding claim 20, Eckstein further discloses the lightweight building board elements 6, 6’ both in the first layer and in the second layer are randomly arranged, (Fig 13).
Regarding claim 21, Eckstein further discloses the first and the second layer both contain only one lightweight building board element, (Col 11, Lines 4-7).
Regarding claim 22, Eckstein further discloses an angle between a direction of propagation of the first wave of the lightweight building board element in the first layer and a direction of propagation of the first wave of the lightweight building board element in the second layer is 90° ±10° (Fig 13).
Regarding claim 26, Eckstein further discloses a multi-layer composite comprising at least a first and a second top layer, the core layer and cavities between the core layer and the top first and the second top layers, wherein the core layer is disposed between the first and the second top layers (Fig 13).
Regarding claim 42, Eckstein discloses the lightweight building board element comprises wood fibers having been arranged such that the fibers touch each other, and pressed by a pressing tool to obtain the first undulated profile (Fig 5-12), (Col 13, Lines 11-59). 

Regarding claim 44, Eckstein discloses a lightweight building board element that extends along a surface, wherein the element has a first undulated profile of a first wave running along the surface with an elongation that changes along a first direction of propagation (longitudinal direction), in which wave peaks on an upper side and wave troughs on a lower side of the element are arranged parallel to each other along a second direction (transverse direction), wherein said second direction lies at an angle a to the first direction and along this surface, where 0°< a < 90°., (Fig 5-13), 
wherein the element consists of interconnected wood fibers, wherein the wood fibers are in the form of at least one of individual fibers, fiber bundles, or fiber fragments, and wherein the wood fibers are not glued together, (Col 8, Lines 57-67). Eckstein does not disclose the wood fibers are in the form of individual fibers, fiber bundles and fiber fragments. However, Clark discloses wood products including wood fibers in the form of individual fibers, fiber bundles and fiber fragments, (Col 3, Lines 44-53). Examiner notes that Clark discloses that the wood fibers are produced by mechanically grinding the wood in a refiner to produce the desired fiber size (fiber fragments) thus the wood fibers of Clark include individual fibers, fiber bundles and fiber fragments. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the wood fibers of Eckstein (individual fibers, fiber .

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein (US 10,053,191) in view of Clark (US 8,058,193) and further in view of Brownsell (GB 1,069,985). Eckstein modified by Clark discloses as discussed in claim 1, but does not specifically discloses wherein a second undulated profile of a second wave of the lightweight building board element is superimposed onto the first undulated profile so that the wave peaks and wave troughs of the first undulated profile have a further undulation. However, Brownsell discloses a building board having a first undulated profile of a first wave 16, a second undulated profile of a second wave 15 of the lightweight building board element is superimposed onto the first undulated profile so that the wave peaks and wave troughs of the first undulated profile have a further undulation, (Fig 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board element of Eckstein and Clark to have a second undulated profile as taught by Brownsell in order to provide a board element having enhanced resistance to bend and to deform.  Such a combination, to one of ordinary skill in the art, would have .

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 2, 7, 10-14, 18-22, 26, 41, 42, 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heggenstaller (US 4,559,195) discloses a board element including wood fibers in the form of “wood chips and wood fibers”; Schmidt (US 2008/0033075) discloses building elements including wood fibers in the form of “wood chips and wood fibers (Par 0091).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        5/14/2021